Citation Nr: 1434595	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-144 04	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a closed head injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, MO.  

In January 2013, the Board remanded the issue on appeal for further examination.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the issue of service connection on appeal. 

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Further development is warranted as certain actions requested in the January 2013 Board remand have not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

The January 2013 remand sought an opinion by a VA examiner who had not previously examined the Veteran, regarding whether the Veteran had a current chronic disability due to a closed head injury and, if so, whether it was the result of an in-service football and/or boxing injury.  This opinion was to be supported by a complete and thorough rationale. 

Pursuant to the Board's remand, the Appeals Management Center (AMC) scheduled the Veteran for a VA examination in February 2013 to assess a possible chronic disability due to a closed head injury.  While the Veteran was scheduled for a new residuals of Traumatic Brain Injury (TBI) VA examination, the examination was scheduled with the same VA examiner who had previously evaluated the Veteran at the August 2012 VA examination regardless of the Board's January 2013 remand directives.  See Stegall, 11 Vet. App. at 271.  Additionally, the VA examiner noted that the Veteran's symptoms included complaints of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing, and mildly impaired visual and spatial orientation.  The examiner concluded that review of the records and findings indicated no evidence of service-connected TBI.  He further stated that the Veteran had probable ischemic brain injury from cardiac arrest, not related to TBI.  However, the examiner again failed to state a rationale for the etiology opinion given in reference to the Veteran's brain disability.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, another VA examination and opinion is needed.

Accordingly, the case is REMANDED for the following action:

1)  Ensure that the Veteran's VA treatment records are up to date.

2) Schedule the Veteran for a VA brain injury examination with an appropriate professional (physiatrist, psychiatrist, neurosurgeon or neurologist, or a generalist clinician who has successfully completed the CPEP (now DEMO) TBI training module), other than the previous (August 2012 and February 2013) VA examiner for the specific purpose of ascertaining whether the Veteran has any current residuals of a closed head injury.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted, to include, if appropriate, a CAT and/or MRI scan. 

After reviewing the claims file, including a copy of this remand, and examining the Veteran, the examiner should address the following:

a. State whether the Veteran has a chronic disability due to a closed head injury.  If so, identify the chronic residual disability.

b. If a chronic disability due to a closed head injury, including TBI, is found state whether it is at least as likely as not (a 50 percent probability or greater) that such disability is due to or had its onset in service, including prolonged periods of sustained blows to the head as a result of boxing or due to the head injury sustained while playing football.

In offering any opinion, the examiner should consider all the evidence of record, to include medical records as well as the Veteran's lay statements.  In this regard, the examiner should address the Veteran's complaints of headaches, impaired spatial orientation, speech impediment, and impaired memory, attention, concentration and executive functions.  The examiner should also take into consideration the Veteran's history of being a boxer and sustaining a head injury while playing football.  
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the RO should readjudicate the Veteran's claim.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



